Citation Nr: 0321711	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  93-11 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).




ATTORNEY FOR THE BOARD

C. Crowley, Counsel





REMAND

On February 10, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  



Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Please obtain the veteran's treatment 
records from the 3 providers (1 private 
and 2 VA) that he recently identified in 
May 2003, including discharge summaries, 
social work surveys, records of group and 
individual psychotherapy, and reports of 
psychological testing and evaluation and 
psychiatric examination.

2.  Thereafter, arrange for the veteran 
to:   First, undergo (A) VA psychological 
testing and evaluation.  Send the claim 
folder to the examiner for review.  
Testing should include the Minnesota 
Multiphasic Personality Inventory, second 
edition.  If scores are elevated on any 
scales, rather than attributing that 
result to possibilities such as a "cry 
for help" or prevarication, the examiner 
must render an opinion, based on sound 
medical judgment, experience, knowledge 
of the facts of the case, and interview 
of the veteran, as to the actual cause of 
the elevated scores.  If PTSD is 
diagnosed, the testing examiner must 
identify the events, with names of 
individuals involved, dates, and the 
places where the claimed events occurred, 
that he or she believes the veteran 
experienced that meet the DSM-IV 
diagnostic criteria for PTSD.  Further, 
the testing examiner must explain how the 
events are persistently re-experienced, 
explain how stimuli are persistently 
avoided, and identify persistent symptoms 
of increased arousal.  The testing 
examiner must indicate whether the 
veteran demonstrates agitation and 
arousal when his experiences are probed.  
The testing examiner must indicate 
whether the veteran has true flashbacks, 
accompanied by disorientation, or whether 
he merely has recollections of events in 
service.  If the veteran claims to have 
forgotten traumatic events he experienced 
in service, and those forgotten events 
were relied upon to diagnose PTSD, the 
testing examiner must explain how the 
veteran re-experiences events he cannot 
remember.  Axis II diagnoses must not be 
deferred.  All factors upon which the 
testing examiner's opinions are based 
must be set forth in the report.  The 
testing examiner must identify what 
evidence was used, apart from the 
veteran's own statements, to verify any 
claimed stressor which is relied upon to 
enter a diagnosis of PTSD.

3.  After all of the foregoing 
development has been completed, and 
evidence obtained has been associated 
with the file, arrange for the veteran to 
undergo, second, (B)  a VA psychiatric 
examination to determine the nature of 
his mental disorders.  Send the claim 
folder to the examiner for review.  If 
PTSD is diagnosed, the examiner must 
identify the events, with names of 
individuals involved, dates, and the 
places where the claimed events occurred, 
that he or she believes the veteran 
experienced that meet the DSM-IV 
diagnostic criteria for PTSD.  Further, 
the examiner must explain how the events 
are persistently reexperienced, explain 
how stimuli are persistently avoided, and 
identify persistent symptoms of increased 
arousal.  The examiner must indicate 
whether the veteran demonstrates 
agitation and arousal when his 
experiences are probed.  The examiner 
must indicate whether the veteran has 
true flashbacks, accompanied by 
disorientation, or whether he merely has 
recollections of events in service.  If 
the veteran claims to have forgotten 
traumatic events he experienced in 
service, and those forgotten events were 
relied upon to diagnose PTSD, the 
examiner must explain how the veteran 
reexperiences events he cannot remember.  
Axis II diagnoses must not be deferred.  
All factors upon which medical opinions 
are based must be set forth in the 
report.  The examiner must identify what 
evidence was used, apart from the 
veteran's own statements, to verify any 
claimed stressor which is relied upon to 
enter a diagnosis of PTSD.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





